IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42328

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 518
                                                  )
       Plaintiff-Respondent,                      )   Filed: June 11, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
BRANDON MICHAEL KNECHT,                           )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified twelve-year sentence with two-year
       determinate term for lewd conduct with a minor under sixteen, affirmed; order
       relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                         Before LANSING, Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge



PER CURIAM
       Brandon Michael Knecht was convicted of lewd conduct with a minor under sixteen,
Idaho Code § 18-1508. The district court imposed a unified twelve-year sentence with a two-
year determinate term and retained jurisdiction. Subsequently the district court relinquished
jurisdiction and ordered execution of Knecht’s sentence. Knecht appeals, contending that his
sentence is excessive and that the district court abused its discretion in relinquishing jurisdiction.



                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Knecht
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Therefore, Knecht’s judgment of conviction and sentence and the district court’s order
relinquishing jurisdiction are affirmed.




                                                   2